DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Drawings
The drawings are objected to because it is unclear exactly where the storage chambers 5,7 are located due to the discrepancy in location shown in figures 2, 3, 10 and 11. Where exactly is the cabin 4 in figures 10,11?.  Rubber elements 93 should be shown with dark-cross hatched lines to distinguish them from metal components.  See MPEP 608.02 Part IX drawing symbols.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 applicants claim “… the support structure comprising a support member via which the brake fluid pressure generation devices are supported by frame members forming a storage chamber separated from a vehicle cabin…” is not understood since the limitation runs on.  Are the brake fluid generation devices supported by the support member and/or the frame members? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1,4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentley 9,494,940 in view of Ito U.S. 2014/0262573 and Leiber U.S. 2022/0041150.
Regarding claim 1 Kentley shows an autonomous vehicle in figures 1-16 having a modular design that includes compartments 125.  See figures 10 and 16.  Note the enclosure in figure 16 at 1620 which, according to col 14 may contain “electronic systems, processors, other systems, other structure” etc.  Kentley indicates throughout the document that a variety of materials may be used to form the frame structure of the vehicle.  For instance (as shown in figure 10) as 
Lacking in Kentley is a specific showing of the support member that includes frame members forming the storage chamber 125 or 1620.
The reference to Ito is relied upon to show a known type of support structure in figure 2 to house battery packs in an electric vehicle.  Note the cross members at 19,20,21 and frame members at 12 to define ‘storage chambers’ or open spaces (not labeled) but which the battery pack 31 fits into.  Although not applied see the ‘recessed portions’ 25A,25B (i.e. storage chambers) in Yamanaka et al. U.S. 2016/0243919 that contain a battery pack assembly. 
The reference to Leiber is relied upon to show a redundant brake system having two pressure supply units for autonomous vehicles.  See the several different embodiments.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have modified the frame structure of Kentley with a support member that includes frame members to define storage chambers/compartments or spaces, as taught by Ito, to contain a brake system, as taught by Leiber, since Kentley indicates that the enclosure 1620 can contain a variety of components and is not specific as to the design thereof.
Regarding claim 4, as modified above, these limitations are met.
Claims 2 ,3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentley/Ito/Leiber as applied to claim 1 above, and further in view of Ott 6,296,236.
Regarding claim 2 note the battery pack assembly shown in Ito has brackets at ,36,37 and further support arrangement at 35 and 32-34.
The reference to Ott is relied upon to more specifically show what a bracket assembly would look like for a hydraulic sub assembly in figure 2.  Note the 3 brackets at 5,6. 

Regarding claim 3 note the rubber elastic elements in Ott at 13 for anti-vibration support.  See the several different implementations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



2/24/22